DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 09/25/2020.
Claims 1-24 are pending of which claims 1, 10, 17, and 23 are independent.
			                 Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8. 10-12, 15-17,18, 19, 22, 23  and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al (US 20130136026 A1).
Regarding claim 1, Yin discloses 
A method (Figs. 5 - 8 and paragraphs 52-61) comprising:
determining, by a station device (i.e. Fig. 5 Subscriber Station 550) in a wireless network (i.e. Fig. 5 Wireless Network 500 with BS 500 and Subscriber Station 550 in Fig.5), that a current set of wireless subcarriers (i.e. K(a) subcarriers are allocated to subscriber station 550 by access point BS 500 - Fig. 8 block 806 - see paragraphs 56-57), allocated by an access point device of the wireless network for the station device (i.e. paragraph 57) , is to be changed; (i.e. paragraph 57 shows Subscriber Station 550 determines K(c) subcarriers of allocated K(a) subcarriers has degraded beyond a certain threshold)
generating, by the station device (i.e. Subscriber Station 550), a feedback information (i.e. CQI report) characterizing a current state of one or more of the wireless subcarriers (i.e. in paragraph 57 it sends a CQI report  for K(a) - K(c) in Fig. 8 block 812 to the access point BS 500 ); and sending, by the station device (BS 500), the feedback information to the access point device.(See Fig. 8 blocks 812 and 804 where the Subscriber station 500 sends the CQI Report to request subcarrier allocation by keeping the good subcarriers K(a) - K(c) in block 812 and even adding new unassigned channels/subcarriers in the CQI report in blocks 820 and 830)
Regarding claim 10, Yin discloses:
	An apparatus (i.e. Fig. 5 Subscriber Station 550) comprising: a memory; and a processing device coupled to the memory,(i.e. the Subscriber Station 550 in Fig. 5 has to have memory and processor coupled to each other.) the processing device configured to:
	determine, by a station device (i.e. Fig. 5 Subscriber Station 550) in a wireless network (i.e. Fig. 5 Wireless Network 500 with BS 500 and Subscriber Station 550 in Fig.5), that a current set of wireless subcarriers (i.e. K(a) subcarriers are allocated to subscriber station 550 by access point BS 500 - Fig. 8 block 806 - see paragraphs 56-57), allocated by an access point device of the wireless network for the station device (i.e. paragraph 57 discusses allocating K(a) subcarriers in Fig. 8 Wireless Network 500 by BS 500 to Subscriber Station 550 in Fig.5) , is to be changed; (i.e. paragraph 57 shows Subscriber Station 550 determines K(c) subcarriers of allocated K(a) subcarriers has degraded beyond a certain threshold)
generate a feedback information (i.e. CQI report is generated by Subscriber Station 550 as shown in Fig. 8 in blocks 810, 820, and 822 and 830) characterizing a current state of one or more of the wireless subcarriers (i.e. in paragraph 57 Subscriber Station 550 sends a CQI report  for K(a) - K(c) in Fig. 8 block 812 to the access point BS 500 ); and send the feedback information to the access point device.(See Fig. 8 blocks 812 and 804 where the Subscriber station 500 sends the CQI Report to request subcarrier allocation by keeping the good subcarriers K(a) - K(c) in block 812 and even adding new unassigned channels/subcarriers in the CQI report in blocks 820 and 830)
Regarding claim 17, Yin discloses 
A system (i.e. Fig. 5 Subscriber Station 550) comprising: one or more antennas (i.e. Subscriber Station 550 has to have wireless antennas); and a wireless network controller (i.e. Fig. 5 Scheduler and Grant Management 552 and CQI Measurement 554) coupled to the one or more antennas, wherein the wireless network controller is to: 
	determine, by a station device (i.e. Fig. 5 Subscriber Station 550) in a wireless network (i.e. Fig. 5 Wireless Network 500 with BS 500 and Subscriber Station 550 in Fig.5), that a current set of wireless subcarriers (i.e. K(a) subcarriers are allocated to subscriber station 550 by access point BS 500 - Fig. 8 block 806 - see paragraphs 56-57), allocated by an access point device of the wireless network for the station device (i.e. paragraph 57 discusses allocating K(a) subcarriers in Fig. 8 Wireless Network 500 by BS 500 to Subscriber Station 550 in Fig.5) , is to be changed; (i.e. paragraph 57 shows Subscriber Station 550 determines K(c) subcarriers of allocated K(a) subcarriers has degraded beyond a certain threshold)
	generate a feedback information (i.e. CQI report is generated by Subscriber Station 550 as shown in Fig. 8 in blocks 810, 820, and 822 and 830) characterizing a current state of one or more of the wireless subcarriers (i.e. in paragraph 57 Subscriber Station 550 sends a CQI report  for K(a) - K(c) in Fig. 8 block 812 to the access point BS 500 ); and send the feedback information to the access point device.(See Fig. 8 blocks 812 and 804 where the Subscriber station 500 sends the CQI Report to request subcarrier allocation by keeping the good subcarriers K(a) - K(c) in block 812 and even adding new unassigned channels/subcarriers in the CQI report in blocks 820 and 830)
Regarding claim 23, Yin discloses 
	A method  (Figs. 5 - 8 and paragraphs 52-61) comprising:
	receiving, from a station device(i.e. Fig. 5 Subscriber Station 550), by an access point device in a wireless network(i.e. Fig. 5 Wireless Network 500 with BS 500 as an access point and Subscriber Station 550 in Fig.5),, a request to change (i.e. sending CQI by Subscriber Station 550 to access point, BS 500 in Fig. 8 results in a new allocation of subcarriers that is different from the current one as shown in Fig. 8 block 804 feeding in CQI from blocks 810, 820, 822, and 830  )a current allocation of wireless subcarriers for the station device(i.e. SS 550 is initially and currently allocated K(a) subcarriers at Fig. 8 block 806 and K(c) of K(a) of subcarriers degraded per paragraph 56) , the request comprising a feedback information (i.e. CQI in blocks 810, 820 822 and 830)  characterizing a current state of one or more of the wireless subcarriers (i.e. CQI in block 810 requests to drop the degraded ones by only showing the undegraded ones K(a) -K(c) resulting in k subcarriers in block 812);
changing, based on the feedback information (i.e. CQI in blocks 820, 822, and 830), the current allocation of the wireless subcarriers for the station device to a new allocation of the wireless subcarriers for the station device (either only the degraded subcarriers are removed or in addition additional unassigned subcarriers are assigned), wherein at least one of the wireless subcarriers in the new set is different from each of the wireless subcarriers of the current set. (i.e. the Subscriber station 550 after identifying K( c) degraded subcarriers will request via CQI report to remove the degraded subcarriers and reassign the undegraded subcarriers plus new unassigned subcarriers - see paragraphs 57-61)
Regarding claim 2, Yin discloses the method of claim 1, wherein determining that the current set of the wireless subcarriers is to be changed is in response to deterioration of a quality of a wireless connection (i.e. paragraph 57 indicates the Subscriber Station 550 determines the subcarriers degraded on a connection between the access point BS 500 and subscriber station  550 or between subscriber stations as shown in Fig. 2 and paragraphs 24-26 ) , via the current set of the wireless subcarriers, between the access point device and the station device.(see Fig. 2 showing the subcarriers connections can be between subscriber stations - paragraph 24 )
Regarding claim 3, Yin discloses the method of claim 2, wherein determining that the current set of the wireless subcarriers is to be changed comprises determining that one or more subcarriers of the current set of the wireless subcarriers are characterized by a signal-to-noise ratio that is less than a predetermined value. (i.e. Yin in paragraph 57 discloses of the current allocated subcarriers K(a) and determining K( c) subcarriers being degraded from the allocated K(a) subcarriers for being less than  threshold and the defemination of the degradation is described in paragraph 43 and involves signal-to-noise ratio. )
Regarding claim 4, Yin discloses the method of claim 1, wherein the feedback information is in a format of a Channel Quality Information (CQI) report. (See Fig. 6 block 604, Fig. 7 block 706, Fig. 8 blocks 810, 820, 822, and 830 where the feedback information is CQI)
Regarding  claim 7, Yin discloses the method of claim 1, wherein the feedback information is sent in conjunction with a feedback frame, the feedback frame being in a format identifiable by the access point device as a request to change the current set of wireless subcarriers allocated for the station device. (See Fig. 8 block 804 - the CQI information is sent in a frame and that frame is recognized by the access point to cause reallocation of subcarriers - see paragraph 56)
Regarding claim 8, Yin discloses the method of claim 1, further comprising: receiving, by the station device (i.e. Subscriber Station 550 - Fig. 5) , a wireless communication from the access point device via a new set of the wireless subcarriers, (i.e. adding unassigned or degraded subcarriers from others is added via CQI s in blocks 820 and 822 and 830)  wherein at least one of the wireless subcarriers in the new set is different from each of the wireless subcarriers of the current set. (i.e. the current set being k(a) and the additional unassigned being K(u) see block 882 in Fig. 8 and paragraphs 58-61)
Regarding claim 11, claim 11 is rejected in the same scope as claim 2. 
Regarding claim 12, claim 12 is rejected in the same scope as clam 4.
Regarding claim 15, claim 15 is rejected in the same scope as claim 7.
Regarding claim 16, claim 16 is rejected in the same scope as claim 8.
Regarding claim 18, claim 18 is rejected in the same scope as claim 2.
Regarding claim 19, claim 19 is rejected in the same scope as claim 4.
Regarding claim 22, claim 22 is rejected in the same scope as claim 7.
Regarding claim 24, claim 24 is rejected in the same scope as claim 7.
Allowable Subject Matter
Claims 5, 6, 9, 13, 14, 20  and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HABTE MERED/Primary Examiner, Art Unit 2474